Case 2:21-cv-00582-BRM-JSA Document 22
                                    21 Filed 09/10/21
                                             09/09/21 Page 1 of 1 PageID: 193
                                                                          192


                                                                           55 Madison Avenue, Suite 400
 The Atkin Firm, LLC                                                              Morristown, NJ 07960
               Attorneys at Law                                            400 Rella Boulevard, Suite 165
                                                                                      Suffern, NY 10901
 By: John C. Atkin, Esq.*                                                  Tel: (973) 314-8010
   ---                                                                     Fax: (833) 693-1201
 * Member of NJ, NY, and PA Bar                                            Email: JAtkin@atkinfirm.com


                                        September 9, 2021

VIA ECF

Hon. Jessica S. Allen, U.S.M.J.
U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

       Re:     Strike 3 Holdings, LLC v. John Doe infringer identified as using IP address
               74.102.211.26
               Dkt. No. 2:21-cv-00582-BRM-JSA

Judge Allen,

        I represent Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) in the above-referenced matter.
Pursuant to Your Honor’s standing order prohibiting formal motions without leave of court (except
for motions under Fed. R. Civ. P. 12(b) and motions to remand), I write to advise the Court that
the parties have amicably resolved this matter, and to respectfully request leave of court to file a
motion (on consent) to permanently seal documents previously filed under temporary seal.

       Thank you for your attention to this matter.

                                                       Respectfully submitted,

                                                       /s/ John C. Atkin

                                                       John C. Atkin, Esq.

cc:    All counsel of record (via Email)
                                                      SO ORDERED.

                                                      September 10, 2021

                                                      /s/ Jessica S. Allen
                                                      Hon. Jessica Stein Allen, U.S.M.J.
